Citation Nr: 1508688	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-26 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether an apportionment of the Veteran's VA compensation benefits are warranted on behalf of J.C.F., a child under the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from January 1998 to May 2004.                 
 
This case comes to the Board of Veterans' Appeals (Board) from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho which granted a claim for apportionment by the Veteran's former spouse as custodian for J.C.F. The Veteran appealed therefrom, and he provided testimony during a March 2014 Board videoconference hearing before the undersigned.

This case was reviewed and processed through the Veterans Benefits Management System (VBMS) electronic records depository. The Virtual VA records database contains additional documentation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Prior to disposition of the instant claim on the merits, the AOJ must address two essential matters, the first being whether there remains presently any apportionment at all, this following July 2014 correspondence to J.C.F. notifying him of the creation of $2,970 indebtedness.  This was later confirmed as due to cessation of apportionment effective October 1, 2012.  In December 2014 a Committee of Waivers and Compromises decision indicated that a waiver of overpayment was "granted."  However, there is no independent documentation in VBMS or otherwise yet as to whether, and if so, why the original apportionment was discontinued effective October 1, 2012. The AOJ must therefore clarify the situation regarding the apportionment history, and this may involve having to obtain any separate VA file reserved for J.C.F. as a recognized dependent of the Veteran.

Should the evidence show that an apportionment for J.C.F. ended in the matter indicated above, and moreover, should the Veteran confirm his intent to continue his appeal as to the apportionment that was disbursed from the March 1, 2011 original effective date up until September 30, 2012.  The AOJ must readjudicate this matter accordingly. Given that this is a simultaneously-contested two-party claim between the Veteran as the appellant, and his former spouse as custodian for J.C.F., the former spouse must be provided pertinent notice of the decision of the AOJ thus far in the matter, as well as opportunity for a hearing as outlined in 38 C.F.R. §§ 19.000 (2014).  

Finally, the law provides that a "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2014).  Specifically, 38 C.F.R. § 3.450 (a)(1)(ii) provides that an apportionment may be paid to the Veteran's spouse if they are not residing together and for the Veteran's child if the child is not in the Veteran's custody, and the Veteran is not reasonably discharging his responsibility for the spouse's and/or child's support.  Significantly, it is not necessary for the claimant (in this case, the Veteran's former spouse) to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  

In contrast, a "special" apportionment is one that is paid under the circumstances set forth in 38 C.F.R. § 3.451 (2014).  This regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.

In this case, the Veteran has testified that he was reasonably discharging the responsibilities to support his child J.C.F.  The appellant further argues that while he has done so his former spouse has denied him the right to have any contact with J.C.F.  Finally, the appellant has argued that he has filed for bankruptcy due to his inability to meet basic costs of living.  While the Board has absolutely no jurisdiction to address such matters as child custody, child visitation, and contact procedures; the provisions of 38 C.F.R. § 3.450(a)(1)(ii) are predicated on a finding that the Veteran is not reasonably discharging his responsibilities for child support.  It is further not completely clear whether any apportionment on behalf of J.C.F. was a "general" or a "special" apportionment.  Hence, on remand the appellant must be invited to provide documentary proof that he was discharging his responsibilities, and that consequently the apportionment itself was inappropriate.  He must further be advised of the nature of any apportionment that was awarded.

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit all documentation at his disposal that proves his claim that he was, and that he is, reasonably discharging his responsibilities for child support.  Further, the RO must advise the appellant whether the apportionment paid to his former spouse on behalf of J.C.F. was a "special" apportionment, i.e., one based on financial hardship.  If any apportionment was a "special" apportionment, the Veteran must be invited to show that the "special" apportionment caused financial hardship.  Financial hardship could, theoretically, be demonstrated by based showing documents bankruptcy proceedings, etc. 

2.  Resolve whether there currently remains any ongoing apportionment from the Veteran's VA compensation on behalf of J.C.F., following the December 2014 decision of the Committee of Waivers and Compromises to waive an overpayment of $2,970 ostensibly established by cessation of apportionment, effective October 1, 2012.  If an apportionment was terminated provide documentation when and why it was so terminated.  Obtain all additional  necessary documentation for this purpose, to include any separate VA file reserved for J.C.F. as a dependent of the Veteran.

3.  Provided there remains any prior time period during which the apportionment has remained effective (in all reasonable likelihood, from March 1, 2011 through September 30, 2012), contact the Veteran and confirm that he intends to continue to prosecute his claim regarding the propriety of that apportionment period.  If so, then readjudicate this claim on the merits, but not before first providing to the former spouse the AOJ original decision to award apportionment; notice as of any adjudicative determination since proscribing the overall time period during which an apportionment was in effect; as well, notice of right and time limit for initiating an appeal (taking into consideration all subsequent readjudication, as that impacts the appellate timeframe); and finally, affording her the opportunity for a separate Board hearing.  Thereafter, the AOJ's most recent decision should be issued by supplemental statement of the case.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


